DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenslet et al. (WO 2017/066420A1) in view of Greenslet et al. (US 20120088440).
As to claim 1, Greenslet et al. (‘420) discloses a process for polishing tubular workpieces (see abstract). Greenslet et al. states the tubular workpiece is supported by a rod; a turning wheel with abrasive particles that can be magnetic (see 0027) is positioned against the outer surface of the tubular workpiece and is held by magnetic attraction and as the external surface is polished during rotation (see abstract, 0027, Fig. 1A). Greenslet et al. (‘420)   further states the interior surface of the stent can be polished by the relative movement between the rod and the interior surface (see 0038-0039). Greenslet at al. (‘420)  further states since the stent has a mesh-like surface, some of the abrasive material can travel into the interior of the stent (see 0038, Fig. 2C). The wheel is separated by the stent with layers of the abrasive particles (see Fig. 7B). 
As to claims 7 and 12, Greenslet (‘440) discloses rotating a turning wheel which has a magnet (see Fig. 1A); lowering the wheel onto a stent where the stent is mounted on a rod (see Fig 1A); deburring the exterior and interior surfaces of the stent where the exterior walls are deburred through friction between the wheel and stent and the interior is deburred by friction between the rod and the stent (see 0038-0039).  The wheel is separated by the stent with layers of the abrasive particles (see Fig. 7B)

Greenslet et al. (‘440) discloses a process for deburring the inner surfaces of a capillary tube. The process uses abrasive particles that can be mixed with magnetic particles (see). The particles are moved along the surface of the capillary tube through magnetic force of the magnet (see 0013). Greenselt et al. (‘440) further states that the capillary tube can have slits on its surface where the particles can exit and attract to the magnet (see 0015). 
It would have been obvious to one having ordinary skill in the art before the effective falling date of the claimed invention to modify the process of Greenslet (‘420) include the use of magnet to remove the particles that travel to the inner surface of the stent through the holes on its surface when using magnetic abrasive particles as taught by Greenslet (‘440). One would have  been motivated to do so since both are directed to deburring of interior surface of cylindrical devices where the particles can be magnetic and where a magnet is used in the process while Greenslet (‘440) further teaches removal of the particles through openings on the surface of the cylindrical device using the magnetic force. 

    PNG
    media_image1.png
    335
    538
    media_image1.png
    Greyscale


As to claims 3, 9 and 15, the rod is mounted on a tilting table and the titling table is mounted on a rotatable pivot, the stent moves along the rod due to the tilting of the table and the surfaces of the stent are deburred due to friction and relative movement of the magnetic abrasive particles (see 0035 and  Fig. 6B of Greenslet ‘420).
As to claims 11 and 16, Greenslet further teaches the thread can be wrapped around the rod to increase friction on the interior surface (see 0038- 0039).
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenslet et al. (WO 2017/066420A1) in view of Greenslet et al. ((US 20120088440) as applied to claims 7 and 12 above in view of Greenslet (US 2015/80093970).
The teachings of Greenslet et al. (‘420) in view of Greenslet et al. (’440) as applied to claims 7 and 12 are as stated above. 
Greenslet et al. (‘420) fails to teach applying a slurry to the stent where the slurry comprises abrasive material and lubricant as required by claims 10 and 14. 
Greenslet (’970) discloses a process for adjusting the roughness of a surface which has a decrease in production cost and deviations in surface quality (see 0003). Greenslet discloses the use of magnetic abrasive finishing that can contain a lubricant which comprises providing magnetic and abrasive particles on a surface of a workpiece and exposing the particles to a rotating magnetic field. The rotating magnetic field causes the mixture to move along the surface of the workpiece (0008). Greenslet states the workpiece can be a medical prosthesis 
It would have been obvious to one having ordinary skill in the art to modify the process of Greenslet (‘420)  modified by Greenslet et al. (‘440) to include the lubricant of Greenslet (‘970) since both are in the same field of endeavor of deburring tubular workpieces by exposing the surface to a rotating magnetic field and abrasive particles where Greenslet (‘970) further teaches that lubricants can be used along with the particles. It has been established that the mere substitution of one known material for a known alternative has prime facie case of obviousness and provides predictable results. 

    PNG
    media_image2.png
    714
    826
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1, 7 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715